DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 10/05/2021 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011191687.3, filed on 10/30/2020.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite searching, using words and filters, second type entities related to a first type entity.  
The limitations in the claims are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the step(s) in the context of the claims encompasses a user manually searching through items with the use of a criteria or filter.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claims also don’t appear to improve the functioning of a computer or require the use of a specific machine.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.
	Claims 11 and 17 are also rejected for similar reasons.

Claims 2-9 are dependent on claim 1 and include all limitations of claim 1.  Claims 2-9 also include confidence conditions and the ability to rank the items, wherein this limitation is further defining the limitation for selecting candidate items of claim 1 with criteria and ranking, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 12-15, and 18-20 are also rejected for similar reasons due to their dependency on claims 11 and 17 respectively.

Claims 10 and 16 are dependent on claim 1 and include all limitations of claim 1.  Claims 10 and 16 also include determining a correctness proportion for optimizing conditions, wherein this limitation is further defining the limitation for selecting candidate items of claim 1 with criteria and ranking, and therefore doesn’t break away from the reasons for the identified abstract idea.  The limitations are also unclear, and adding support from the specification may overcome this rejection.  Similar claim 16 is also rejected for similar reasons due to their dependency on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 102(1)(a) as being Wang et al.  by (hereinafter referred to as “Wang”).

As per claim 1, Wang teaches:
An information searching method, comprising: 
acquiring K related second-type-entity corresponding to a target first-type-entity from a relational map based on a search word related to the target first-type-entity; wherein K is an integer greater than or equal to 1 (Wang, [0023] and [0035] – A search engine may be used to search for persons who have certain technical skills, wherein a search engine acquires data.  Paragraph [0037] – Input parameters may include filtering criterion to include or exclude particular entities or entity types.  Paragraphs [0040] – Different entities may be discovered and identified such as employees of a company, wherein employees is a second-type-entity and the company is a first-type-entity); 
selecting M candidate second-type-entity from the K related second-type-entity based on data representing a relation between the K related second-type-entity and the target first-type-entity; wherein M is an integer greater than or equal to 1 and less than or equal to K (Wang, [0047] – Members of the selected entity, such as employees of a company or corporation, are segmented into groups according to one or more attributes); and 
selecting N target second-type-entity from the M candidate second-type-entity as a search result; wherein N is an integer greater than or equal to 1 and less than or equal to M (Wang, [0047] – Members may be grouped according to location, job function, and/or job skills. The attributes may be obtained, for example, from member profiles of a social networking service.  Paragraph [0048] – A group of segmented members may be selected (operation 412) and common attributes of the selected group may be identified and/or analyzed to determine an identity of the group).

As per claim 2, Wang teaches:
The information searching method of claim 1, wherein selecting the M candidate second-type-entity from the K related second-type-entity based on the data representing the relation between the K related second-type-entity and the target first-type-entity comprises: 
acquiring, based on a confidence degree between the K related second-type-entity and the target first-type-entity, a related second-type-entity meeting a confidence condition from the K related second-type-entity, adding the related second-type-entity meeting the confidence condition to a candidate set (Wang, [0051] – A test may be performed to determine if the relationship is a relevant relationship. For example, a test may be performed to determine if the relationship metric exceeds a threshold, wherein this is interpreted as a confidence condition); and 
determining the M candidate second-type- entity based on the candidate set (Wang, [0058] and Fig. 6 – “People you may know” shown in the drawing is interpreted as determining the M candidates).

As per claim 3, Wang teaches:
The information searching method of claim 2, wherein determining the M candidate second-type-entity based on the candidate set comprises: 
filtering the related second-type-entity contained in the candidate set based on at least one of a relationship type condition and a preset time condition to obtain the M candidate second-type-entity (Wang, [0046] – Member relationships may be included, excluded, or weighted differently in computing a relationship metric based on a length of time of a relationship, a transition of a relationship, and the like).

As per claim 4, Wang teaches:
The information searching method of claim 1, wherein selecting the N target second-type-entity from the M candidate second-type-entity as the search result comprises: 
sequencing the M candidate second-type-entity based on a relationship type and/or a confidence degree between the M candidate second-type-entity and the target first-type- entity to obtain a sequencing result of the M candidate second-type-entity (Wang, [0059] – Once the various connection paths connecting a sender of a communication or some user-specified entity to a recipient of a communication have been identified and ordered or ranked by path score, wherein ranking is interpreted as a sequencing result of candidates); and 
selecting top N candidate second-type-entity in sequence as the N target second- type-entity based on the sequencing result of the M candidate second-type-entity, and taking the N target second-type-entity as the search result (Wang, [0059] – A visual representation of the connection path having the highest path score may be presented to the user).

As per claim 5, Wang teaches:
The information searching method of claim 2, wherein selecting the N target second-type-entity from the M candidate second-type-entity as the search result comprises: 
sequencing the M candidate second-type-entity based on a relationship type and/or a confidence degree between the M candidate second-type-entity and the target first-type- entity to obtain a sequencing result of the M candidate second-type-entity (Wang, [0059] – Once the various connection paths connecting a sender of a communication or some user-specified entity to a recipient of a communication have been identified and ordered or ranked by path score, wherein ranking is interpreted as a sequencing result of candidates); and 
selecting top N candidate second-type-entity in sequence as the N target second- type-entity based on the sequencing result of the M candidate second-type-entity, and taking the N target second-type-entity as the search result (Wang, [0059] – A visual representation of the connection path having the highest path score may be presented to the user).

As per claim 6, Wang teaches:
The information searching method of claim 3, wherein selecting the N target second-type-entity from the M candidate second-type-entity as the search result comprises: 
sequencing the M candidate second-type-entity based on a relationship type and/or a confidence degree between the M candidate second-type-entity and the target first-type- entity to obtain a sequencing result of the M candidate second-type-entity (Wang, [0059] – Once the various connection paths connecting a sender of a communication or some user-specified entity to a recipient of a communication have been identified and ordered or ranked by path score, wherein ranking is interpreted as a sequencing result of candidates); and 
selecting top N candidate second-type-entity in sequence as the N target second- type-entity based on the sequencing result of the M candidate second-type-entity, and taking the N target second-type-entity as the search result (Wang, [0059] – A visual representation of the connection path having the highest path score may be presented to the user).

As per claim 7, Wang teaches:
The information searching method of claim 4, wherein sequencing the M candidate second-type-entity based on the relationship type and/or the confidence degree between the M candidate second-type-entity and the target first-type-entity comprises: 
sequencing the M candidate second-type-entity based on a priority order of the relationship type to obtain M candidate second-type-entity sequenced based on the relationship type (Wang, [0059] – Once the various connection paths connecting a sender of a communication or some user-specified entity to a recipient of a communication have been identified and ordered or ranked by path score, wherein ranking is interpreted as a sequencing result of candidates); and 
in a case that a plurality of M candidate second-type-entities are obtained after being sequenced based on the relationship type and a plurality of candidate second-type- entities corresponding to a same relationship type exist in the plurality of M candidate second-type-entities sequenced based on the relationship type, sequencing the plurality of candidate second-type-entities corresponding to the same relationship type based on the confidence degree (Wang, [0059] – A visual representation of the connection path having the highest path score may be presented to the user.  Paragraph [0037] – Filtering criterion can also be used to include or exclude connection paths having particular entities or entity types).

As per claim 8, Wang teaches:
The information searching method of claim 5, wherein sequencing the M candidate second-type-entity based on the relationship type and/or the confidence degree between the M candidate second-type-entity and the target first-type-entity comprises: 
sequencing the M candidate second-type-entity based on a priority order of the relationship type to obtain M candidate second-type-entity sequenced based on the relationship type (Wang, [0059] – Once the various connection paths connecting a sender of a communication or some user-specified entity to a recipient of a communication have been identified and ordered or ranked by path score, wherein ranking is interpreted as a sequencing result of candidates); and 
in a case that a plurality of M candidate second-type-entities are obtained after being sequenced based on the relationship type and a plurality of candidate second-type- entities corresponding to a same relationship type exist in the plurality of M candidate second-type-entities sequenced based on the relationship type, sequencing the plurality of candidate second-type-entities corresponding to the same relationship type based on the confidence degree (Wang, [0059] – A visual representation of the connection path having the highest path score may be presented to the user.  Paragraph [0037] – Filtering criterion can also be used to include or exclude connection paths having particular entities or entity types).

As per claim 9, Wang teaches:
The information searching method of claim 6, wherein sequencing the M candidate second-type-entity based on the relationship type and/or the confidence degree between the M candidate second-type-entity and the target first-type-entity comprises: 
sequencing the M candidate second-type-entity based on a priority order of the relationship type to obtain M candidate second-type-entity sequenced based on the relationship type (Wang, [0059] – Once the various connection paths connecting a sender of a communication or some user-specified entity to a recipient of a communication have been identified and ordered or ranked by path score, wherein ranking is interpreted as a sequencing result of candidates); and 
in a case that a plurality of M candidate second-type-entities are obtained after being sequenced based on the relationship type and a plurality of candidate second-type- entities corresponding to a same relationship type exist in the plurality of M candidate second-type-entities sequenced based on the relationship type, sequencing the plurality of candidate second-type-entities corresponding to the same relationship type based on the confidence degree (Wang, [0059] – A visual representation of the connection path having the highest path score may be presented to the user.  Paragraph [0037] – Filtering criterion can also be used to include or exclude connection paths having particular entities or entity types).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Herz et al. US 6029195 A (hereinafter referred to as “Herz”).

As per claim 10, Wang doesn’t adequately teach or suggest determining a correctness proportion of search results in order to optimize a condition of the search, however, Herz teaches:
The information searching method of claim 3, further comprising: 
determining a correctness proportion of the N target second-type-entity contained in the search result, taking the correctness proportion as an evaluation result (Herz, column 66, lines 1-40 – The size of e determines how many example articles one must see to change the search profile substantially. If e is too large, the algorithm becomes unstable, but for sufficiently small e, it drives u to its correct value. In general, e should be proportional to the measure of article attractiveness; for example, it should be relatively high if user I spends a long time reading article j); and 
optimizing at least one of the confidence condition, the relationship type condition and the preset time condition based on the evaluation result (Herz, column 66, lines 1-40 – The size of e determines how many example articles one must see to change the search profile substantially. If e is too large, the algorithm becomes unstable, but for sufficiently small e, it drives u to its correct value. In general, e should be proportional to the measure of article attractiveness; for example, it should be relatively high if user I spends a long time reading article, wherein the article being closer to the user search profile is interpreted as optimizing at least the confidence condition).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wang’s invention in view of Herz in order to evaluate the search results; this is advantageous because it allows the system to produce more correct results by looking at the user’s desired attributes in relation to an article’s attractiveness (Herz, column 66, lines 1-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wen et al. US 20060155690 A1 teaches performing a query for a search term of a database containing a plurality of structured documents (Abstract).
Patterson et al. US 20120310929 A1 teaches context-based ranking of search results.

Claim 10 includes limitations which could be further clarified.  Paragraph [0082] includes limitations which clarify what is meant by “proportion” and could possibly overcome the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 8, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152